 


109 HR 3371 IH: To provide for the liquidation or reliquidation of certain entries.
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 3371 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Mr. Lynch introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for the liquidation or reliquidation of certain entries. 
 
 
1.Liquidation or reliquidation of certain entries 
(a)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, the Bureau of Customs and Border Protection of the Department of Homeland Security shall, not later than 90 days after the receipt of the request described in subsection (b), liquidate or reliquidate each entry described in subsection (d) in accordance with Department of Commerce case A-475-818 for the period 7/1/2001 through 6/30/2002 under Customs Service message numbered 4068201.
(b)RequestsLiquidation or reliquidation may be made under subsection (a) with respect to an entry described in subsection (d) only if a request therefor is filed with the Bureau of Customs and Border Protection within 90 days after the date of the enactment of this Act.
(c)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry under subsection (a) shall be paid not later than 90 days after the date of such liquidation or reliquidation. 
(d)EntriesThe entries referred to in subsection (a) are the following: 
 
 
Entry numberDate of entryDate of liquidation 
 
FD63010537307/06/200111/22/2002 
FD63010539907/06/200111/22/2002 
FD63010541507/06/200111/22/2002 
FD63011028207/26/200111/22/2002 
FD630110274 07/26/200111/22/2002 
FD63011086007/30/200111/22/2002 
FD63011233808/09/200111/22/2002 
FD63011520808/15/200111/22/2002 
FD63011412808/15/200111/22/2002 
FD63011411008/21/200111/22/2002 
FD63011653708/22/200111/22/2002 
FD63012240209/26/200111/22/2002 
FD63012353310/03/200111/22/2002 
FD63012657710/17/200111/22/2002 
FD63012971210/31/200111/22/2002 
FD63013208811/20/200111/22/2002 
FD63013398711/29/200111/22/2002 
FD63013404312/05/200111/22/2002 
FD63013697212/14/200111/22/2002 
FD63013699812/14/200111/22/2002 
FD63013698012/14/200111/22/2002 
FD63013780612/14/200111/22/2002 
FD63013782212/27/200111/22/2002 
FD63013781412/27/200111/22/2002  
 
